Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

3. 	Claims 1-20 have been amended. Claims 1-20 are pending in this office action. This action is responsive to Applicant’s amendment filed 11/16/2020.

Response to Arguments 
4.	Applicant's arguments with respect to amended claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 
5.	Claims 1, 3-5, 7, 11, 13-15, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shyam et al. (US Patent Publication No. 2012/0095970 A1, hereinafter “Shyam”) in view of Delgado et al. (US Patent No. 9,891,860 B1, hereinafter “Delgado”).
As to Claim 1, Shyam teaches the claimed limitations:
“A computer-implemented method” as computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data (paragraph 0027).
 	“Identifying a size of an object to be stored” as a similar approach can be used to identify unreferenced data objects (e.g., data blocks) associated with the data structures (e.g., inodes) (paragraph 0008). The inodes identified in the directory inode can be investigated to check on a number of things. For example, the size of the file associated with each inode can be checked to make sure it is within reasonable bounds. The number of free inodes can be determined. Other types of checks known in the art can be performed on the inodes (paragraphs 0055, 0064).
 	“Dividing the object into a plurality of portions” as an example of a storage system may be implemented, system may include an application in communication with an object-based file system. File system may include a multi-device file system for multi-device storage. System may also include a volume manager. Volume manager may implement software-based virtualization for facilitating multi-device storage in the form of virtual volumes configured from multiple hardware devices. Volume manager may include a volume set, the phrase volume set generally refers to the volumes on which a file system is constructed. Volume set may be divided into a first volume and a second volume. For example, first volume may include a first 
 	“Selecting a plurality of storage nodes for storing the plurality of portions of the object” as method comprises an operation selected from the group consisting of: discarding said unreferenced data objects; and marking said unreferenced data objects as free, the method further comprises generating an identifier for a data object associated with said data structure using the data structure number for said data structure, a partition number associated with said data object, and an offset value (e.g., address value) (paragraph 0060, claims 4-5).
  	“Calculating, for each of the plurality of storage nodes, a free inode address and data block addresses for storing one of the plurality of portions of the object within the storage node” as during the file system consistency check (FSCK), each inode listed in an inode directory is accessed and validated. If an inode is accessed during the FSCK, then a counter value associated with that inode is updated to reflect the current FSCK generation number. After the inodes listed in the directory are traversed, the FSCK generation numbers associated with the inodes are compared to the current FSCK generation number to identify any unreferenced inodes--an inode is unreferenced if it’s respective FSCK generation number is different from the current FSCK generation number. The FSCK generation numbers in the second list are compared to the current FSCK generation number to identify any unreferenced inodes. Unreferenced inodes can be freed up (e.g., discarded or marked as free in the bitmap) or moved to a lost-and-found directory. After the data objects are traversed, the FSCK generation numbers associated with the data objects are compared to the current FSCK generation number to identify any unreferenced data objects--a data object is unreferenced if its respective FSCK generation number is different from the current FSCK generation number. The FSCK generation numbers in the data store are compared to the current FSCK generation number to identify any unreferenced data objects. Unreferenced data objects can then be discarded or marked as free in the bitmap (paragraphs 0006-0008, 0010). In one embodiment, an object 
  	Shyam does not explicitly teach the claimed limitation “calculating for each of the plurality of storage nodes data referring pointers for storing one of the plurality of portions of the 
Delgado teaches a file system contains a range of file system blocks that store metadata and data. A user of a file system access the file system using a logical address (a relative offset in a file) and the file system converts the logical address to a physical address of a disk storage that stores the file system. Further, a user of a data storage system creates one or more files in a file system. Every file includes an index node (e.g., inode) that contains the metadata about that file. The contents of a file are stored in a collection of data blocks. An inode of a file defines an address map that converts a logical address of the file to a physical address of the file. Further, in order to create the address map, the inode includes direct data block pointers and indirect block pointers. A data block pointer points to a data block of a file system that contains user data (column 1, line 57 to column 2, line 15). A mapping pointer of a file system block includes metadata information for the file system block such as a weight that indicates a delegated reference count for the mapping pointer. The delegated reference count is used by a snapshot copy facility when a replica of a file is created. Mapping pointers of the inode of the file are copied and included in the inode of the replica of the file. Mapping pointers of the inode may include mapping pointers pointing to direct data blocks and mapping pointers pointing to indirect data blocks. The delegated reference count values stored in the mapping pointers of the file and the replica of the file are updated to indicate that the file and the replica of the file share data blocks of the file (column 4, lines 20-32). For example, if the mapping pointer of the inode of a file points to a data block, the association between the mapping pointer of the inode and the data block may be viewed as a parent-child block relationship. Similarly, if the mapping pointer of an indirect block of a file points to a data block, the association between the mapping pointer of the indirect block and the data block may be viewed as a parent-child block relationship. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Shyam, and Delgado before him/her, to modify Shyam calculating for each of the plurality of storage nodes data referring pointers for storing one of the plurality of portions of the object because that would provide a mapping to convert a file system block number of a data block to its corresponding logical block number as taught by Delgado (column 3, line 58 to column 4, line 9). 

As to Claim 3, Shyam teaches the claimed limitations:
 	“Wherein the plurality of storage nodes is included within an object storage architecture” as (paragraphs 0040-0041, 0047).

As to Claim 4, Shyam teaches the claimed limitations:
 	“Receiving, from each of the plurality of storage nodes, a filesystem type utilized within the storage node, a filesystem version utilized within the storage node, a block size utilized within the storage node, a data referring technique utilized within the storage node, and memory pointer addresses to allocation structures utilized within the storage node” as (paragraphs 0008, 0030-0032, 0055, 0076, 0081-0082, 0090).  

As to Claim 5, Shyam teaches the claimed limitations:
 	“Identifying, for each of the plurality of storage nodes, file system parameters including: a filesystem type utilized within the storage node, a filesystem version utilized within the storage node, a block size utilized within the storage node, a data referring technique utilized within the storage node, memory pointer addresses to inode allocation structures utilized within the storage node, free inodes located within the storage node, and free data blocks located within 
	Delgado teaches (column 2, line 57 to column 7), (column 4, line 43 to column 5, line 8), (column 9, lines 21-30).

As to Claim 7, Shyam teaches the claimed limitations:
 	“Wherein, for each of the plurality of storage nodes, a size of the portion of the object to be stored and free inodes and free data blocks located within the storage node are analyzed in association with one of the plurality of portions to determine the free inode address, the data block addresses, and the data referring pointers for storing the one of the plurality of portions within the storage node” as (paragraphs 0006-0008, 0010, 0055, 0060, 0064, 0068, 0078, 0085-0086, claims 4-5).
	Delgado teaches (column 12, line 58 to column 12, line 44).

As to claims 11, 13-15, and 17 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, 3-5, and 17. In addition, Shyam teaches a computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data (paragraph 0027). Therefore these claims are rejected for at least the same reasons as claims 1, 3-5, and 17.

As to claim 20 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Shyam teaches a computing system 110 .

6.	Claims 2, 6, 8-10, 12, 16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shyam et al. (US Patent Publication No. 2012/0095970 A1) as applied to claims 1, and 11 above, and further in view of Delgado et al. (US Patent No. 9,891,860 B1) and Pavlov et al. (US Patent Publication No. 2012/0185437 A1, hereinafter “Pavlov”).
As to Claim 2, Shyam does not explicitly teach the claimed limitation “wherein the plurality of portions each includes an erasure code (EC) portion of the object”.
Pavlov teaches (abstract, paragraph 0009).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Shyam, Delgado and Pavlov before him/her, to modify Shyam an erasure code because that would provide a mapping to convert a file system block number of a data block to its corresponding logical block number as taught by Delgado (column 3, line 58 to column 4, line 9). Or allow load balancing between servers can detect and respond to server failures and provides relatively quick access time as taught by Pavlov (paragraph 0028).

As to Claim 6, Shyam does not explicitly teach the claimed limitation “wherein dividing the object into the plurality of portions includes: dividing the object into the plurality of portions according to an erasure code schema, and encoding each of the plurality of portions using the erasure code schema”.  
Pavlov teaches (abstract, paragraphs 0007, 0009-0010, 0023).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Shyam, Delgado and Pavlov before him/her, to 

As to Claim 8, Shyam does not explicitly teach the claimed limitation “wherein the plurality of storage nodes includes a subset of all storage nodes within an object storage architecture for storing the object, and the plurality of storage nodes is selected using a ring methodology”. 
Pavlov teaches (abstract, paragraphs 0005, 0023, 0045, 0052, 0110, table 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Shyam, Delgado and Pavlov before him/her, to modify Shyam a ring methodology because that would provide a mapping to convert a file system block number of a data block to its corresponding logical block number as taught by Delgado (column 3, line 58 to column 4, line 9). Or allow load balancing between servers can detect and respond to server failures and provides relatively quick access time as taught by Pavlov (paragraph 0028).

As to Claim 9, Shyam does not explicitly teach the claimed limitation “wherein the plurality of storage nodes is selected using a ring methodology”.  
Pavlov teaches (abstract, paragraphs 0005, 0110, table 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Shyam, Delgado and Pavlov before him/her, to modify Shyam a ring methodology because that would provide a mapping to convert a file system block number of a data block to its corresponding logical block number as taught by 

As to Claim 10, Shyam does not explicitly teach the claimed limitation “wherein the plurality of storage nodes is selected according to a predetermined EC schema”.  
Pavlov teaches (abstract, paragraph 0009).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Shyam, Delgado and Pavlov before him/her, to modify Shyam an erasure code because that would provide a mapping to convert a file system block number of a data block to its corresponding logical block number as taught by Delgado (column 3, line 58 to column 4, line 9). Or allow load balancing between servers can detect and respond to server failures and provides relatively quick access time as taught by Pavlov (paragraph 0028).

As to claims 12, 16, and 18-19 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 2, 6, and 8-9. In addition, Shyam teaches a computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data (paragraph 0027). Therefore these claims are rejected for at least the same reasons as claims 2, 6, and 8-9.

Examiner’s Note
7.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
01/14/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156